                                                                             JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                 UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14
15   TIFFANY RHABURN, on behalf of                Case No.: 2:18-cv-08190-PA-PJW
     herself and all others similarly situated,
16                                                ORDER GRANTING JOINT
                      Plaintiff,                  STIPULATION FOR REMAND TO
17                                                SUPERIOR COURT
              v.
18
     BENIHANA CARLSBAD CORP., a
19   Delaware corporation; BENIHANA
     DOWNEY CORP., a Florida corporation;
20   BENIHANA ENCINO CORP., a
     California corporation; BENIHANA
21   INTERNATIONAL INC., a Delaware
     corporation; BENIHANA MARINA
22   CORP., a California corporation;
     BENIHANA NATIONAL CORP., a
23   Delaware corporation; BENIHANA OF
     PUENTE HILLS CORP., a Delaware
24   corporation; BENIHANA ONTARIO
     CORP., a Delaware corporation;
25   BENIHANA SANTA ANITA CORP., a
     Delaware corporation; BENIHANA
26   SUNRISE CORP., a Delaware corporation
     and DOES 1 through 100, inclusive,
27
                      Defendants.
28

                                                                    [PROPOSED] ORDER
     50639705v.1
 1                                     [PROPOSED] ORDER
 2
              The Court, having reviewed the Joint Stipulation for Remand of the parties and
 3
     finding good cause therefrom, hereby issues the following Order:
 4
              IT IS HEREBY ORDERED THAT:
 5
              1.    This action shall be remanded to the Superior Court for the State of
 6
     California, County of Los Angeles, with the parties to bear their own attorney’s fees and
 7
     costs; and;
 8
              2.    The parties have not waived any rights to remove the action to federal court
 9
     in the future.
10
11
              SO ORDERED.
12
13
14
     DATED: October 12, 2018
15                                                        Percy Anderson
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                           [PROPOSED] ORDER
     50639705v.1
